DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 11/18/2022 in the instant application, and the referenced in it Declaration of Anthony Pipho (“Pipho Declaration”) from 11/17/2022 filed in the 17/842,102 application, are acknowledged.  
As a general rule, Applicant is requested to either file a Declaration referred to from another application in the instant prosecution file to make it clear that it is considered by Applicant to be a part of the prosecution file, or to alternatively prepare a specific declaration for the instant application, particularly where as here the rejections are under different statutory provisions and over different claims.  

Claim Objections
	In view of Applicant’s claim amendments, these objections are hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
It is first noted that Applicant has made arguments over the claims as amended.  However, the claims as amended recite a new claim limitation “hydrocolloid gum”, which constitutes new matter, and over which a new rejection has been made below.
Applicant has further amended the claims, and made arguments over the claims as amended.  In view of Applicant’s claim amendments, a modified rejection has been made below, which further renders Applicant’s arguments moot.
Claims 1, 3, 4 and 6-32 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims as amended recite the claim term “hydrocolloid gum”, which constitutes new matter.  Such a claim term is found nowhere in the specification.  Applicant claims that the specification reveals the following section with support.

    PNG
    media_image1.png
    132
    639
    media_image1.png
    Greyscale

However, a review of these sections nowhere shows the term “hydrocolloid gum”, and only have a reference to “xanthan gum.”  See, c.f. [0102]:

    PNG
    media_image2.png
    72
    252
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-23, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:

    PNG
    media_image3.png
    523
    635
    media_image3.png
    Greyscale

The claim is vague and indefinite, because it is unclear how many hydrocolloids the claim intends to encompass because it recites first “a hydrocolloid” in the singular, not one or more hydrocolloids, but then goes on to recite than the hydrocolloid can consist of (ii) a hydrocolloid gum and a methylcellulose, wherein both are hydrocolloids, and more than one. The claims, which depend from it are rejected for a similar reason.
Claim 7 is rejected as vague and indefinite.  Claim 7 recites that “the hydrocolloid gum comprises xanthan gum.”  This leaves the hydrocolloid open to xanthan gum plus any other hydrocolloid because the transitional phrase “comprising” is open ended.  However, the independent claims from which this claim depends places a narrower limitation on the hydrocolloid, i.e. “formulation, comprising . . . hydrocolloid . . . wherein the hydrocolloid consists of (i) a hydrocolloid gum, (ii) a hydrocolloid gum and a methylcellulose, or (iii) a hydrocolloid gum and a magnesium aluminum silicate.”  Thus, independent claim 1 is directed to a single hydrocolloid gum.  But dependent claim 7, while reciting the narrower term “xanthan gum”, also leaves the claim open to other hydrocolloid gums.  Contrast this with claim language that “the hydrocolloid gum is xanthan gum.”  
Claim 8 is rejected on a similar rationale as claim 7, because it also contains “comprises” language vis-à-vis xanthan gum, and depends from claim 1, but even further, the language also applies to amounts of it, which leaves it unclear if other amounts can also be encompassed.  
Claim 26 is also rejected as vague and indefinite on a similar rationale.  Applicant’s claim 26 also recites that “the hydrocolloid gum comprises xanthan gum.”  But it depends from claim 24, which broadly recites “formulating comprising . . . a hydrocolloid gum”, i.e. a single one, not one or more.
Claim 27 is rejected on a similar rationale as claim 26, because it also contains “comprises” language vis-à-vis xanthan gum, and depends from claim 26, but even further, the language also applies to amounts of it, which leaves it unclear if other amounts can also be encompassed.  
Further obfuscating is the issue that the claim term “hydrocolloid gum” introduces new matter, for which the Examiner incorporates by reference her 35 U.S.C. 112(a) rejection from above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al., Development, Physical-Chemical Stability, and Release Studies of Four Alcohol-Free Spironolactone Suspensions for Use in Pediatrics, Dissolution Technologies, February 2014, pages 19-30 (“Bernal”), as further evidenced by Syrups, Pharmacy, December 21, 2014, available at https://rxistsource.blogspot.com/2014/12/syrups.html (“Syrups”), and further in view of Meier et al., Review of the Therapeutic Use of Simethicone in Gastroenterology, Schweiz. Zschr. GanzheitsMedizin 2007;19(7/8):380–387 (“Meier”), US 4,837,211 to Olsen (“Olsen”), BasuSarkar et al., Int. J. Pharm. Sci. Rev. Res., 23(1), Nov – Dec 2013; nᵒ 14, 67-70 (“BasuSarkar”).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above.  Giving the claims their broadest reasonable interpretation in view of the specification, the Examiner interprets Applicant’s claim terms “hydrocolloid” and “hydrocolloid gum” to recite “xanthan gum.”
Rejection
Bernal discloses that spironolactone has been widely utilized in the management of congestive heart failure associated with congenital heart disease, broncho-pulmonary dysplasia or chronic lung disease, and pediatric ascites. (p. 19, col. 1).  Bernal discloses that in many countries spironolactone is marketed in tablet form only, which presents ongoing problems for certain patient groups, in which it would be better administered as a liquid formulation. (p. 19, col. 1).  It discloses that over the last 30 years, many extemporaneously prepared spironolactone-containing oral liquid formulations have been reported in the literature, and data on their physical and chemical stability have been gathered.  However, since they have had certain disadvantages (i.e. alcohol content not suitable for the pediatric population, etc), Bernal discloses that the instant study is “to investigate four alcohol-free suspensions of spironolactone (pure powder) that are suitable for a pediatric population and compare their physical and chemical stability at three different temperatures, to ensure the quality and the right preparation and storage of these preparations.” (p. 20, col. 1).  
Bernal discloses a study with an objective to evaluate the influence of excipients on the release of spironolactone from four alcohol-free suspensions (pharmaceutical compounding) of spironolactone 5 mg/mL suitable for pediatric use.  Bernal compared the physical and chemical stability of the suspensions stored at 4, 25, and 40 °C over a 60-day period, rheological behavior/ viscosity, particle size, a prediction of long-term physical stability, pH, and assay of spironolactone by HPLC.  (Abstract, Tables).
Bernal discloses four spironolactone suspension compositions with ingredients according to Applicant’s claims 1, 6, 15 and 20. (Table 1).  

    PNG
    media_image4.png
    186
    690
    media_image4.png
    Greyscale

(Table 1).
Water vehicle is present as an excipient in simple syrup.  As further evidenced by Syrups, simple syrup is a concentrated solution of sucrose in purified water.  
Water vehicle is also present in excipient Acofar for Syrup and for Suspensions, as is a buffer with ctiric acid, and xanthan gum.  Per Bernal, “Spironolactone, simple syrup, glycerin, carboxymethylcellulose, Excipient Acofar for Syrup (sucrose, water, sorbitol, glycerin, flavoring, citric acid, methylparaben, potassium sorbate, sodium phosphate (a buffer, according to Applicant’s claims), and coloring), and Excipient Acofar for Suspensions (water, sodium carboxymethylcellulose, cellulose gum, citric acid, calcium sulfate, sodium phosphate, methylparaben, carrageenan, xanthan gum, potassium sorbate, sucrose, sorbitan triestearate, PEG-40 stearate, dimethicone (an anti-foaming agent), and silica).” (Materials, p. 20- col. 1-2; emphasis added). 
Per Bernal, the ingredients of the four compositions are further summarized in the following paragraph: “To make Suspension I (SpI), simple syrup was placed in a glass container and spironolactone was added to the simple syrup under mechanical stirring (UltraTurrax, Ika, Germany) until a homogeneous suspension was achieved.  To prepare Suspension II (SpII), spironolactone was mixed with glycerin until a homogeneous white paste was formed. Then, simple syrup was added slowly under stirring. To prepare Suspension III (SpIII), spironolactone was mixed with glycerin until a homogeneous white paste was formed. Then, 20 g of a carboxymethylcellulose gel prepared the day before at a concentration of 1% was added. Once everything was well mixed, simple syrup was added slowly under magnetic stirring. For the preparation of Suspension IV (SpIV), spironolactone was mixed with glycerin until a homogeneous white paste was formed. Then, Excipient Acofar for Suspension was added under stirring, and finally the mixture was brought to volume with Excipient Acofar for Syrups. As a control, the same amounts of each formulation (SpI, SpII, SpIII, and SpIV) without spironolactone (blank samples) were prepared similarly.” (page 20, col. 2, emphasis added).
It is noted that this discloses step (a) of Applicant’s claimed process.  Thus, it discloses all of the ingredients of step (a) in a separate step in SpIV, i.e. preparing a separate mixture of Excipient Acofar (water, sodium carboxymethylcellulose (a hydrocolloid), cellulose gum, citric acid, calcium sulfate, sodium phosphate (a buffer), methylparaben, carrageenan, xanthan gum (a hydrocolloid), potassium sorbate (a preservative, and a salt of sorbic acid), sucrose (a sweetening agent), sorbitan triestearate, PEG-40 stearate, dimethicone (an anti-foaming agent), and silica).”  In SpIII it also discloses mixing separately a hydrocolloid and water, i.e. carboxymethylcellulose gel is a hydrocolloid in water.  It also discloses the addition of a sweetening agent and a buffer.
A specifically claimed anti-foaming agent of Applicant’s dependent claims is simethicone emulsion.  As noted above, Excipient Acofar for Suspensions comprises dimethicone and silica.  It is further noted that Excipient Acofar for Suspensions is also an emulsion, because an emulsion by definition is a suspension of two liquids that do not mix together, and there are liquids in this suspension, which do not mix together, i.e. water and silica.
Meier discloses that simethicone is a mixture of dimethicone and silica.  It also discloses that it is safe, and shown to be beneficial for multiple therapeutic indications.
Applicant has presently amended claim 9 to recite that “the simethicone emulsion comprises about 30% simethicone, about 1% to about 5% silica gel, about 1% to about 5% polyethylene glycol stearate, and water.  This amendment is in line with Applicant’s specification, which provides:
“[0103] Simethicone Emulsion is used as an anti-foaming agent in the compositions described herein. It is a water-dilutable, non-ionic emulsion containing about 30% simethicone, about 1-5% silica gel, about 1-5% polyethylene glycol stearate, and water. Simethicone Emulsion is commercially available, used as purchased, and complies with USP-NF requirements.” (emphasis added).
  As noted above, Excipient Acofar for Suspensions comprises dimethicone, silica, PEG-40 stearate (i.e. polyethylene glycol stearate) and water.  Meier further discloses that simethicone is a mixture of dimethicone and silica.  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Bernal and Meier in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because the specifically claimed anti-foaming agent by Applicant simethicone emulsion is a mixture of two of the ingredients disclosed in Bernal- dimethicone and silica.  Further motivation to do so is also found in view of the combination with Olsen (discussed below), which further discloses a composition of spironolactone, glycerin, hydrocolloid and simethicone, among a number of other overlapping ingredients as the ones claimed by Applicant.  It would have been further obvious to a person of skill in the art to use a simethicone suspension in combination with xanthan gum in a process for preparing a composition guided by the desire to increase the solubility of spironolactone, and to prepare formulations of the same by mixing the ingredients in a given order/ steps based on considerations of compatibility, solubility, reactivity, and efficiency, with a reasonable expectation of success.  
Bernal also discloses step (b) of Applicant’s claimed process, except that the spironolactone is not micronized, i.e. mixing spironolactone with glycerin and water.  Water vehicle is present as an excipient in simple syrup.  
As further evidenced by Syrups, simple syrup is a concentrated solution of sucrose in purified water.  
Bernal further discloses Applicant’s step (c) of mixing the two compositions. It further discloses Applicant’s step (d) of adding a flavoring agent, i.e. flavoring is an ingredient of Acofar for syrups to the first container.  
Bernal discloses a container as where the mixing takes places.  Even though it does not explicitly state first container, second container, etc., it would be further obvious to a person of skill in the art that mixing of liquids takes place in a container.
Bernal discloses a container as where the mixing takes places.  Even though it does not explicitly state first container, second container, etc., it would be further obvious to a person of skill in the art that mixing of liquids takes place in a container.
Further with respect to steps and their sequence in a process, it has been held that “[w]here the result accomplished is substantially the same, steps taken concurrently or simultaneously are the equivalent of and not patentable over steps taken successively” New Wrinkle, Inc. v. Watson, Comr. Pats., 96 USPQ 436, 437 (D.C. Cir. 1953).
The amount of spironolactone from Table 1 is 500 mg/ 100 ml = 5 mg/ml, as per Applicant’s claim 1.  
Bernal also discloses pH values (4.1-6.9), which falls within Applicant’s claimed pH values/ ranges. (Table 5).  Since Bernal discloses the same buffer as in Applicant’s claims, and an overlapping pH range.


    PNG
    media_image5.png
    341
    692
    media_image5.png
    Greyscale

Bernal does not disclose the precise amount of glycerin of Applicant’s claims, but does disclose varying the amounts of glycerin in the composition, i.e. it is 5% m/v in SpIV and 10% m/v in SpII and SpIII, in view of which it would have been obvious to a person of skill in the art that glycerin is a result-effective variable, which can be further optimized.  Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the process itself is disclosed in the art, and just being able to vary within it specific ratios of ingredients is a matter of routine optimization.
Applicant has argued that at most Bernal discloses increasing the amount of glycerin, because Bernal notes that in SpII and SpIII, which have higher amounts of glycerin that in Applicant’s claims, Bernal discloses that the amount of glycerin was insufficient to maintain a homogenous suspension.  (Response at 11, Pipho Declaration at ¶¶ 33-34).  The Examiner disagrees.  Indeed, in SpII and SpIII Bernal used 10 % (m/v) glycerin, and did report this.  (Table 1).  But in SpIV, it lowered the amount of glycerin by half to 5 % (m/v) glycerin, and for this formulation, which uses Excipient Acofar comprising xanthan gum and simethicone emulsion, it did not report such a lack of homogenous suspension.  This provides explicit motivation, based on the disclosure of Bernal to downward optimize the amount of glycerin.  
Further, even though Bernal does not explicitly disclose as to SpIV the explicit viscosity of from 100cP to about 300 cP of Applicant’s claims, as well as the explicit amount of the simethicone emulsion and buffer concentration, it would have been further obvious based on the above studies to optimize these as well, because Bernal discloses assessing all of these parameters, and specifically discloses improvement in the achievement of a homogenous dispersion with the addition of Excipient Acofar with xanthan gum and a simethicone emulsion.  The skilled artisan would have been motivated to do so based on the comparative data with increased homogeneity between SpII, SpIII and SpIV.
In this vein, Bernal also discloses viscosity for suspensions I and II, which falls within the range of Applicant’s claimed range, and for a suspension, which also falls on this range somewhere between temperatures 4oC and 25oC.  The viscosity in Bernal is in units Pascal-second (Pa-s).  There are 1000 centipoise in 1 Pascal-second1.  Thus, converting the values from Applicant’s claimed viscosity range 100 centipoise to Pascal-second = 0.1 Pascal-second, and 300 centipoise to Pascal-second = 0.3 Pascal-second.

    PNG
    media_image6.png
    181
    699
    media_image6.png
    Greyscale

(Table 2).
See also Figure 1d, which shows assessing the viscosity range (Pa-s) for suspension IV (blue lower line).  

    PNG
    media_image7.png
    296
    672
    media_image7.png
    Greyscale

The Pipho Declaration from 11/17/2022 assessed the viscosity for SpIII to from about 1500 cP (no shear stress) to about 500 cP (under sheer stress of 100s-1), and of SpIV to be from about 80 cP (no shear stress) to about 30 cP (under sheer stress of 100s-1). (¶¶ 45, 48) Thus, SpIII and SpIV, when taken in combination disclose a viscosity range, which encompasses Applicant’s claimed range of from 100cP to 300 cP.
Bernal also discloses particle size distribution, which falls within Applicant’s claimed particle size values/ ranges.

    PNG
    media_image8.png
    174
    692
    media_image8.png
    Greyscale

	

    PNG
    media_image8.png
    174
    692
    media_image8.png
    Greyscale

	Although Applicant’s claims as amended place a value on the particle size of not more than 9.6 M, as can be seen from the above table Bernal optimized the particle size as well, to include within this range. Further, it would have been conventional knowledge in the pharmaceutical arts that lowering the particle size will improve homogeneity, thus serving as an additional rationale for motivation.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
As cumulative art, Olsen teaches a pharmaceutical comprising spironolactone at 0.5% w/v and an aqueous homogenizingly effective amount of sodium carboxymethylcellulose and a mixture of methylcellulose and dimethylpolysioxane polymer for oral administration (see abstract).  The composition includes additives such as preservatives such as sorbic acid at 0.05% w/v and potassium sorbate at 0.2% w/v, glycerin (dispersing agent) at 1.4% w/v, flavors such as banana at 0.1% w/v, sweeteners such as sodium saccharin at 0.135 % w/v, simethicone (anti-foaming agent) at 0.067% w/v or 0.01% to about 1% by weight of the composition with water up to 1.0 L (see column 4, lines 25-30, 45-55 and 60-70, column 5, lines 1-6 and claim 8).   The composition is neutral with a pH from about 7 to 8 (see claims 3 and 10).  As can be seen from this disclosure, Olsen further discloses multiple other overlapping ingredients with Applicant’s claims.
Per Olsen, “spironolactone refers to the compound 7-(acetylthio)-17-hydroxy-3-oxo-pregn-4-ene-21-carboxylic acid-gamma-lactone. The spironolactone may be used in the present invention in its typical form of a crystalline solid, which preferably is finely divided, as in the form of a micronized powder having an average particle size of from about 0.5 to about 5 microns, and preferably approximately 1.0 micron.g ingredients, as per Applicant’s claims.” (col. 3, ll. 15-20).
Bernal also discloses pH values (4.1-6.9), which falls within Applicant’s claimed pH values/ ranges. (Table 5).  Since Bernal discloses the same buffer as in Applicant’s claims, and an overlapping pH range, this would indicate that it has the same buffer concentration as per Applicant’s claim 19.


    PNG
    media_image5.png
    341
    692
    media_image5.png
    Greyscale

As noted above, Bernal discloses the presence of a sweetening agent, i.e. sucrose, but does not explicitly disclose an alternative sweetening agent, as per Applicant’s claim 13.  
Accordingly, it would have been obvious for a person of skill in the art to combine the teachings of Bernal and Olsen in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The person of skill in the would have been motivated to do so because Bernal and Olsen both relate to similar spironolactone compositions with overlapping ingredients, and would have been further motivated to do when needing to use alternative sweetening agents, i.e. in the diabetic population, etc.  The skilled artisan would have been further motivated to use micronized spirolactone, because it is known in the art, and because micronization is altogether a well known technique for better compressing tablets and facilitating bio-availability of this practically insoluble substance- which is the very rationale outlined in Olsen itself.  (p. 21-30).
Bernal does not explicitly disclose the bottle-- polyethylene terephthalate (PET) bottle-- in which the spironolactone composition is stored.  
BasuSarkar pertains to spironolactone compounding.  It explicitly discloses that spironolactone was tested in PET and amber glass bottles for 90 days and found to have retained >93% potency.  (Abstract, p. 68, col. 1).
Accordingly, it would have been obvious to a person of skill in the art to combine the teachings of Bernal and BasuSarkar in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because as BasuSarkar discloses PET bottles have already been tested in the art of compounding of spironolactone, and the drug has shown acceptable retention of potency on long term storage in them.  Although BasuSarkar does not explicitly disclose the volume of the bottle, it would have been obvious to a person of skill in the art to select a bottle with a size appropriate for the therapeutic indication and dosage needed of the drug motivated by the desire to optimize therapeutic efficacy with the right amount needed.
In sum, it would have been obvious to a person of skill in the art to combine the teachings of Bernal, Olsen, Syrups, Meier and BasuSarkar, because multiple references disclose that the specific details of Applicant’s claims were widely known in the art of compounding spironolactone, and for the multiple additional reasons outlined with specificity above as to each of the references individually.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2022 prompted the new ground(s) of rejection concerning double patenting presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §§ 706.07(a) and 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.convertunits.com/from/centipoise/to/Pascal-second